Citation Nr: 0306336	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-20 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shoulder injury.

2.  Entitlement to service connection for residuals of a left 
hip/buttock injury.

3.  Entitlement to service connection for residuals of a left 
eye injury.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for earaches.

6.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for residuals 
of a back injury.

(The issue whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a head injury will be the subject 
of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The appellant had a period of active duty for training from 
September 1983 to March 1984, during which she completed 
basic and advanced training; and a period of service in the 
Army Reserve that ended in November 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision by the Washington, DC, Regional 
Office (RO).

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board is 
undertaking additional evidentiary development on the 
question of whether new and material evidence has been 
received with which to reopen a claim for service connection 
for residuals of a head injury.  When evidentiary development 
is complete, the appellant will be provided notice and an 
opportunity to be heard, in accord with 38 C.F.R. § 20.903 
(2002), with regard to that development.  Thereafter, the 
issues will then be addressed in a separate Board decision.


FINDINGS OF FACT

1.  While the appellant may have sustained a shoulder injury 
during active duty training, she currently has no disability 
attributable thereto.

2.  While the appellant may have sustained a contusion of the 
left hip/buttock during active duty training, she currently 
has no disability attributable thereto.

3.  While the appellant complained of pain near the left eye 
after an accident during active duty training, she currently 
has no disability attributable thereto.

4.  While the appellant complained of neck pain after an 
accident during active duty training, she currently has no 
disability attributable thereto.

5.  While the appellant complained of cold-weather earaches 
during active duty training, she currently has no disability 
attributable thereto.

6.  An August 1996 RO decision determined that new and 
material evidence had not been received with which to reopen 
a claim for service connection for residuals of a back 
injury.  The appellant was notified of that decision and 
advised of her right to appeal it, but she did not do so and 
the decision became final.

7.  The evidence received since the 1996 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Shoulder, left hip/buttock, left eye, neck, and ear 
disorders were not incurred or aggravated during the 
appellant's military service.  38 U.S.C.A. §§ 101(22), (23), 
(24), 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.311, 3.326 (2002).

2.  New and material evidence has not been received since an 
August 1996 RO decision, and the appellant's claim for 
service connection for residuals of a back injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An August 1985 service medical record noted that another 
player collided with the appellant during a unit baseball 
game.  She fell to the ground, struck her head, and had the 
wind knocked out of her.  She complained of having a 
headache, earache, and shoulder and back pain.  A prior 
history of shoulder problems in September 1983 was noted.  On 
examination, there was generalized tenderness over the neck, 
back, and shoulders.  Motion of the back, arms, and legs was 
full.  The assessment was muscle pain from a sports injury.

On a treatment record dated four days after the sports 
injury, the appellant reported that she "lost consciousness 
for about five seconds" when she fell.  She complained of 
pain from the neck to the scapula, and from the left eye to 
the temple.  Examination of the eyes showed the fundi and 
pupils to be normal, but there was a +3 diopter refractive 
error.  The impressions were myositis of the shoulder 
muscles, or acute shoulder strain; and tension headache due 
to eye strain.  The examiner prescribed Motrin and Valium and 
said she needed glasses.

At an eye examination three days later, the appellant 
reported the sports injury and said she struck her head when 
she fell.  Examination revealed oculomelanosis and vessels 
that were mildly tortuous, but the eyes were otherwise normal 
and there was no evidence of injury or disease.  The 
assessment was probable postconcussion headache.

A February 1987 record from Good Samaritan Hospital noted 
that the appellant injured her right shoulder and left hip 
when she slipped and fell on the ice.  She questioned whether 
she had lost consciousness, but denied head and neck pain, 
and the examiner noted that loss of consciousness was 
"questionable."  On examination, she was alert and 
oriented, and pupils were equal, round, and reactive to 
light, and extraocular muscles were intact.  There was 
tenderness of the anterior aspect of the right shoulder.  X 
rays were negative for fractures, and there was a full range 
of right shoulder motion.  There was tenderness of the left 
posterior superior iliac crest, but X rays were negative for 
fracture, and there was full range of motion of the left hip.  
The diagnosis was contusion of the right shoulder and left 
hip.

On a service medical record dated the following day, the 
appellant complained of sore muscles, pain in the left 
buttock, and a headache.  She said the hospital told her that 
her shoulder was sprained, and that she had a left buttock 
contusion.  On examination, there was pain to palpation of 
the left posterior superior iliac spine.  The assessment was 
left buttock contusion and possible left shoulder sprain.

On a service medical record dated two days later, the 
appellant complained of headaches, right sided facial 
weakness, shoulder pain, and left hip pain.  On examination, 
there was diffuse tenderness of the neck, right shoulder, 
lower sacrum, and left buttock.  The neck demonstrated a full 
range of motion.  The appellant was neurologically intact.  
The diagnosis was muscle contusions and headache.

At a November 1988 quadrennial examination, the appellant 
gave a history of a head injury in 1985 and 1987 with 
frequent severe headaches and recurrent back pain secondary 
thereto.  Clinical examination of her upper and lower 
extremities, spine, eyes, and ears revealed normal findings.  
A headache disorder was not noted.

In March 1989, the appellant was issued a profile, that 
precluded strenuous physical activity due to posttraumatic 
headaches.  An April 1989 service medical record noted, 
however, that she was a Postal Service truck driver, and that 
her private doctor had prescribed Inderal and Elavil which 
she said reduced the frequency of headaches.  The impression 
was posttraumatic migraine or muscle contraction headaches.  
The examiner declined to extend the profile.

The RO denied the appellant's claim for service connection 
for residuals of a back injury in July 1995 and, based on the 
foregoing evidence, determined, in August 1996, that new and 
material evidence had not been received with which to reopen 
the claim.  In a letter dated that month, the appellant was 
notified of that decision and advised of her right to appeal 
it, but she did not do so and the decision became final.
At a December 2002 Board hearing, the appellant testified 
that she was assigned to an Army Reserve medical unit when, 
during a unit softball game in 1985, another player ran into 
her, knocked her down.  She testified that she briefly lost 
consciousness, and was treated for head pain by unit 
personnel.  She further testified that in 1987, during active 
duty training, she slipped on the ice, fell on her left hip, 
back, and shoulder, struck her head, and lost consciousness 
for "close to an hour."  She testified that she now has 
residuals of those injuries including neck pain and a left 
eye disorder.  She also testified that she began working as a 
letter carrier and truck driver for the Postal Service in 
1988, but sustained a work-related back injury in 1989 and 
could no longer drive a truck.  She did not refer, in her 
testimony, to an ear disorder.

Records from the Department of Labor indicate that the 
appellant claimed entitlement to workers compensation for 
cervical dorsal strain sustained in a work-related accident 
that occurred in May 1989.

An April 1992 report by Alen Salerian, MD, a psychiatrist, 
noted that, in addition to a number of psychiatric symptoms, 
the appellant complained of severe neck and back pain.  He 
reported that, as a result of a work-related accident in May 
1989, she "suffered financial and emotional losses, 
including the decision to leave the (A)rmy reserves because 
of her physical condition.  The patient dated the onset of 
her symptoms to May 1989 when she had the back injury."  The 
diagnosis was major depression due to the 1989 work-related 
injury.

In an August 1992 report, Robert Collins, MD, detailed the 
appellant's treatment for a work-related back injury 
sustained in May 1989.  Initially, there was no lumbar pain, 
no evidence of radiculopathy, and X rays of the cervical and 
lumbar spine were normal.  The diagnosis was cervical and 
dorsal strain, and the appellant went on sick leave from her 
job.  When reexamined in June 1989, there was no evidence of 
disability other than pain which the appellant reported was 
subsiding.  Her doctor returned her to work, but she left 
work after three days because of back pain.  Reexamination, 
including X rays of the dorsal spine and a bone scan, failed 
to disclose abnormality, and she was returned to work with 
light duty.  

A May 1990 examination was completely normal, though the 
appellant continued to complain of back pain.  Her doctor 
returned her to full duty and she sought a different doctor.  

On examination by Dr. Collins in August 1992, there was good 
range of motion of the neck and back, with no limitation of 
motion, or muscle spasm.  Neurological examination was 
negative.  The diagnosis was back pain, but the examiner said 
that the examination was completely negative for objective 
findings of back disability.  Prior strains were judged to 
have resolved.

At an October 1998 VA otolaryngologic examination, the 
appellant reported a 1987 head injury with nasal congestion 
and occasional headaches since.  She made no mention of the 
earaches for which she claimed service connection, and she 
denied having otologic symptoms.  Physical examination 
revealed normal ears.  An ear disorder was not diagnosed.  An 
audiology examination revealed findings that were within 
normal limits for VA purposes under 38 C.F.R. § 3.385 (2002). 

At an October 1998 VA orthopedic examination, the appellant 
said that, while playing baseball in 1985, she was knocked 
down, lost consciousness, and then had low back pain, 
bilateral shoulder pain, and headaches.  She said she was 
treated with bed rest and medication, but did not recall the 
diagnosis.  She also reported a 1987 fall on the ice followed 
by right hip, buttock, and shoulder pain.  She said the 
diagnosis then was cervical and dorsal strain, and contusion 
of the back and right hip.  (The Board notes, 
parenthetically, that, at the time of the 1987 accident, the 
appellant claimed injury to the left hip/buttock and a 
contusion thereof was diagnosed.)  She complained of pain and 
numbness in the neck, right shoulder, right upper arm, and 
low back.  Following physical examination the diagnoses were 
cervical strain and hip contusion with persistent pain in the 
neck, low back, right shoulder, and right hip.

At a November 1998 VA ophthalmologic examination, the 
appellant gave a history of head injury in 1985 and 1987.  
The external examination was unremarkable, extraocular 
muscles were normal, anterior chambers were normal, 
intraocular pressures were 13, and fundi were entirely 
unremarkable.  Visual acuity for distance was 20/30 right and 
20/20-1 left, and 20/20 left with correction.  For near 
vision, it was 20/20 bilaterally without correction.  The 
impression was a normal refractory examination that was 
otherwise unremarkable.

The appellant requested a VA evaluation for back and head 
injury and for headaches.  At a November 1998 VA neurologic 
examination, she produced segments of her 1985 and 1987 
service medical records, and records regarding a subsequent 
work-related injury at the Postal Service.  She claimed loss 
of consciousness after the 1985 and 1987 accidents, for about 
30 minutes in connection with the latter, and also claimed to 
have experienced "blackouts" and speech problems since the 
1987 accident.  She said she had no warning before blackouts, 
and afterward felt tired but did not have muscle aches.  Her 
last episode was preceded by stress and hyperventilation at 
work.  She also reported having occasional earaches during 
cold weather and headaches during warm weather.  She said she 
missed work for several months in 1990 after ten 50-pound 
mail sacks fell on her.  She saw a private doctor in June for 
diffuse back pain, but X rays then of the cervical and lumbar 
spine were unremarkable.  Finally, she reported depression 
and grief which she did not wish to address.  

On examination, speech and memory were intact.  There were no 
cervical or lumbar muscles spasms, strength and coordination 
were normal, and sensation was intact.  The examiner ordered 
electroencephalography and computerized tomography of the 
head to rule out focal cerebral contusion or tumor.  The 
examiner, however, said that, pending results of those 
studies, there was no evidence of residuals of the 1985 or 
1987 accidents.


Analysis

Service-connection claims

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which a veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

"Active duty for training" means full-time training duty-
where the service member is available for duty around-the-
clock-performed by the reserve components, i.e., the 
National Guard and the Reserves.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Annual two-week training is an example 
of active duty for training.  Inactive duty training is 
training duty, other than full time, performed by the reserve 
components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  
Thus, in the case of members of a reserve component, service 
connection is granted for either an injury or disease 
incurred during active duty for training, but only for an 
injury incurred during inactive duty training.

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Since the appellant contends that she has 
current shoulder, left hip/buttock, left eye, neck, and ear 
disorders that had their origin in service in a reserve 
component unit, medical evidence that links them to that 
service is critical.  On the other hand, the requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

The Board has considered this case in light of the Veterans 
Claims Assistance Act of 2000 (VCAA) which was enacted during 
the course of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  The VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, the July 1999 rating decision set out the 
shortcomings in the appellant's claim while an August 2000 
Statement of the Case reiterated those shortcomings and 
explained the applicable law.  A July 2001 letter explained 
the VCAA, and solicited from the appellant, and offered VA 
help in obtaining, additional evidence in support of her 
claim.  Finally, at the December 2002 hearing the undersigned 
explained the VCAA, and the appellant and her representative 
asked that the record be left open as they intended to obtain 
and submit additional evidence, but they have not done so.  
The evidence of record includes the appellant's service 
medical records, VA examination reports, workers compensation 
records, treatment records and examination reports from 
health care providers the appellant identified, 
correspondence from the appellant's doctors, statements from 
the appellant, and a transcript of her testimony at an August 
2002 hearing.

There is no information, from the appellant or otherwise in 
the claim file, that suggests the location of additional 
relevant evidence.  The Board is unaware of any such 
evidence, and finds that all available probative evidence has 
been obtained and is of record.  Since there is no probative 
evidence that is not of record, it is not possible for VA to 
notify the appellant of additional evidence she should obtain 
and evidence VA would obtain, and any failure to provide such 
a pro forma notice could not constitute more than harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of the VCAA.  The Board turns now 
to an analysis of the merits of the claims.

In 1985, after getting knocked down during a unit baseball 
game, the appellant complained of headache, earache, pain in 
the shoulders and back, and pain between the left eye and 
temple.  Examinations, however, showed full ranges of motion 
of the back and the extremities, and while there was a 
refractive error of the eyes, but no eye disease or injury.  
The only clear diagnosis ever rendered in connection with the 
accident was shoulder strain.

In 1987, after slipping and falling on ice, the appellant 
complained of right shoulder and left hip tenderness.  
However, X rays were negative and there was full range of 
motion of the right shoulder and left hip.  She also 
indicated she lost consciousness, but she denied head pain.  
Examination showed no evidence of concussion.  During the 
next two days, she complained of headache and diffuse 
tenderness of the right side of the face, the neck, the 
shoulders, the left buttock, and the sacrum, but the only 
clear diagnoses ever rendered in connection with the accident 
were contusion, or strain, of the right shoulder and 
contusion of the left buttock.

The Board first notes that military doctors did not diagnose 
chronic neck, shoulder, left hip/buttock, ear, or eye 
disorders, so service connection cannot be granted on the 
basis of chronicity.  38 C.F.R. § 3.303(b).  The Board also 
notes the dearth of post-1987 records reflecting neck, 
shoulder, left hip/buttock, ear, or eye disorders.  Hence, 
there is no contemporaneous evidence of continuity of 
symptomatology after the 1985 or 1987 accidents.  Id.  
Accordingly, service connection for such disorders can only 
be granted if there is medical evidence of current disability 
and medical evidence linking current disability to service.  
Rabideau.

In October 1998, a VA examiner recorded the appellant's 
complaints of tenderness of the neck and right shoulder.  The 
examiner, however, did not link that tenderness with either 
the 1985 or the 1987 accident, and he did not contend that 
the tenderness was a residual of the shoulder strain 
diagnosed in 1985 or the strain or contusion diagnosed in 
1987.  Pain, in and of itself, is not a disability for VA 
compensation purposes.  38 C.F.R. § 4.40 (2002).  In this 
case, there is no current diagnosis of neck or right shoulder 
disabilities, and service connection is not warranted for 
either.

Further, it is clear that the appellant has no residuals of 
the 1987 left hip/buttock contusion.  At the October 1998 VA 
orthopedic examination, she could not even recall that it was 
the left hip/buttock, not the right, that was initially 
injured in 1987.  In addition, an ear disorder was not 
diagnosed at a VA otolaryngologic examination in October 
1998.  Indeed, the appellant denied otologic symptoms.  
Finally, an eye disorder was not diagnosed at a November 1998 
VA ophthalmologic examination.  Clearly, service connection 
is not warranted for disorders of the left hip/buttock, ears, 
and eyes, when the lack of current disabilities is so 
apparent.  Rabideau.

The benefits sought on appeal are denied. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.

New and material evidence to reopen a service-connection 
claim

In this case, an August 1996 RO decision denied service 
connection for residuals of a back injury, and a letter later 
that month notified the appellant of the decision and advised 
of her right to appeal.  She did not appeal the decision 
within one year of notification thereof, and it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2002).  Final VA decisions are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a) (2002).  In order to reopen the claim, 
the appellant must present new and material evidence with 
respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" is evidence not previously 
considered by VA adjudicators that is neither cumulative nor 
redundant, that relates to a previously unestablished fact 
necessary to substantiate the claim, and that, by itself or 
in connection with other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  As this claim 
was filed prior to August 29, 2001, the provisions of 38 
C.F.R. § 3.156 (2002) are not for application.
 
In this case, the evidence of record at the time of the 
August 1996 RO decision consisted of the appellant's service 
medical records which showed complaints of back pain after a 
1985 accident.  The appellant failed to report for a May 1995 
VA examination, and she failed to respond to an April 1996 RO 
request for current medical records, so there was no medical 
evidence of current disability.  Accordingly, service 
connection for residuals of a back injury was denied.

The appellant has applied to reopen the claim, and it is 
appropriate, at this juncture, to consider the VA duty to 
assist-a duty VA has in connection with an original claim or 
a claim for an increased rating.  In the case of an 
application to reopen a claim previously and finally denied, 
where the claimant previously had the benefit of the VA duty 
to assist, the duty does not arise anew until new and 
material evidence has been received and the claim is 
reopened.  Elkins v. West, 12 Vet. App. 209, 219 (1999) (en 
banc).  The claim then takes on the character of an original 
claim, and VA has a duty to assist the claimant in developing 
evidence in support thereof.  If the rule were otherwise, the 
concept of finality in the VA adjudication process would be a 
nullity.  Accordingly, the Board finds that the duty to 
assist, to include any duty to further examine the appellant, 
has yet to arise in connection with this application to 
reopen.

Evidence received since the 1996 RO decision consists of VA 
examination reports, records and reports from private health 
care providers, workers compensation records, statements from 
the appellant, and a transcript of her hearing testimony.  
This evidence shows that the appellant began working for the 
Postal Service as a letter carrier and truck driver in 1988.  
In May 1989, she sustained a work-related back injury and 
complained of back pain, but examiners were at a loss to 
explain her complaints as there was no evidence of pathology.  
The Board notes that she was able to drive a truck after the 
inservice 1985 and 1987 accidents, but she was assigned 
sedentary jobs after the postservice 1989 work-related back 
injury.  This evidence strongly suggests that it was the 
postservice 1989 work-related back injury, and not the 
inservice 1985 or 1987 accidents, that caused any back 
disability.  

In addition, according to an April 1992 letter from a 
psychiatrist, the appellant attributed her back pain, as well 
as her psychiatric symptoms, to the postservice May 1989 
work-related injury.  More significantly, however, an August 
1992 examination was completely negative for objective 
findings of a back disability, and a November 1998 VA 
neurologic examination showed no residuals of the 1985 and 
1987 accidents.  Thus, in 1996, there was a lack of evidence 
of a current back disability, but the August 1992 study 
affirmatively  shows that there is no current back disability 
related to the 1985 or 1987 accidents during active duty 
training.

In sum, there is additional evidence in this case and, since 
it is evidence not previously considered, it is new.  Hodge; 
38 C.F.R. § 3.156(a) (2001).  However, since the new evidence 
shows a 1989 work-related back injury, and affirmatively 
shows that there is no back pathology to explain complaints 
of back pain, and affirmatively shows that the appellant has 
no residuals of the 1985 or 1987 accidents, none of the new 
evidence is favorable to the claim, so it is not material.  
The claim to reopen is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the appellant has failed to 
meet his burden of presenting new and material evidence the 
doctrine is not for application. 

ORDER

Entitlement to service connection for shoulder, left 
hip/buttock, left eye, neck, and ear disorders, is denied.

New and material evidence has not been received with which to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

